


EXHIBIT 10.22




November 25th 2012




Margaret Breya
[Address]






Dear Marge,
I am pleased to offer you the position of EVP and Chief Marketing Officer with
Informatica Corporation. In this capacity, you will report to Sohaib Abbasi, CEO
and President.
The compensation portion of your package consists of:
•
A base salary of $375,000

•
An annual target bonus of 80% of your base salary, paid semi-annually and
contingent on meeting company objectives

•
You will also be recommended to receive 30,000 Restricted Stock Units (RSUs),
125,000 non-qualified stock options and 12,500 Performance Stock Units (PSUs).
For additional details, please read and sign the Informatica Equity Grant
Addendum below.

•
Additionally, as discussed, it will be recommended that you receive an
additional grant of up to 25,000 options as compensation for any reduction made
to your expected annual bonus from your current employer.

•
You will also receive a sign on bonus of $100,000 which will be paid within 45
days of your start date. This bonus is contingent upon your continued employment
during the payout period. If you leave the company within eighteen (18)
months of your hire date, you will be required to reimburse your employment
bonus on a prorated basis.



In addition to your salary, you will be eligible for standard company benefits.
These benefits will be available to you on your date of hire. You will also be
eligible to participate in the Company's 401(k) and Employee Stock Purchase
Plans.
As a senior officer of the Company, you will also be entitled to participate in
the Company's executive severance plan. A copy of the Executive Severance
Agreement is enclosed for your review and signature.
After reading this letter, and the enclosed Proprietary Agreement, indicate your
acceptance of these employment terms by signing both documents. In addition,
please complete the enclosed required new hire forms and return this letter, the
agreement, and the new hire forms to our office as indicated below. This offer
and the agreement enclosed herewith are valid through November 27th, 2012 after
which time this offer shall lapse.


California is an employment at will state. As such, your employment is at the
mutual consent of both you and the Company and you are free to resign at any
time, just as Informatica is free to terminate your employment at any time, with
or without cause, and with or without notice.


This offer is contingent upon your ability to provide us with identification as
proof of your right to work in the United States. We are required by law to view
your identification and complete the appropriate documentation for our records.
It is mandatory for you to present this identification within 3 working days of
your hire date. Failure to do so can result in a delay of your ability to begin
work. By agreeing to this offer you also confirm that there are no restrictions
or limitations on your ability and right to work for Informatica Corporation or
to work in the data integration and management technology space by virtue of any
agreements with or obligations to your current employer or previous employers.
Furthermore, this offer and your employment with Informatica are contingent upon
a background check.
Please contact either myself or our Benefits Department on your first day of
employment to schedule a Benefits Orientation(866) 463-2474.



1

--------------------------------------------------------------------------------




A start date has been set for December 12th 2012 but please advise me of your
confirmed date once you have agreed it with Sohaib.
Please fax a copy of the signed offer letter to me at (650) 745 1000
(confidential fax).
and
Please also fax the following documents or bring them on your first day:
◦
Employee Proprietary Information & Inventions Agreement

◦
Background Check Release Authorization

◦
New Employee Information

◦
Voluntary Self-Identification

◦
Form W-4

◦
Complete Section 1 of Form I-9 (Employment Eligibility Verification)

◦
Present identification for Form I-9 upon hire date


2

--------------------------------------------------------------------------------




I look forward to working with you in the future, and on behalf of the company
and its employees, extend a warm welcome to you.


Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jo Stoner
 
 
 
SVP, Global Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
 
Margaret Breya
 
 
 
 
 
 
 
 
 
 
 
Date
 












3

--------------------------------------------------------------------------------








Informatica Equity Grant Addendum


Upon the commencement of your employment with Informatica, it will be
recommended to the Compensation Committee of Informatica's Board of Directors
(the “Committee”) that you be granted 30,000 restricted stock units under
Informatica's 2009 Equity Incentive Plan, as amended (the “Plan”). The Committee
typically meets during the first month of each quarter. The grant date for the
approved restricted stock units will typically be set as the first business day
in the month following the approval meeting (provided such date is during an
open trading window). Your restricted stock units will vest over a four year
period in 25% increments on each annual anniversary of the grant date, subject
to your continued service with Informatica on each vesting date. Your grant of
restricted stock units will be subject to the terms and conditions of the Plan
and a standard award agreement under the Plan. You will receive further
information about your restricted stock unit award at a later date.
In addition, upon the commencement of your employment with Informatica, it will
be recommended to the Committee that you be granted a non-qualified stock option
under the Plan to purchase 125,000 shares. The grant date for the approved stock
options will be typically set as the first business day in the month following
the approval meeting (provided such date is during an open trading window) and
the strike price will be equal to the closing market price on that date. Your
stock options will commence vesting on your employment start date and will vest
in equal monthly installments over the next four years, all subject to your
continued service with Informatica on each vesting date. Your grant of stock
options will be subject to the terms and conditions of the Plan and a standard
award agreement under the Plan. You will receive further information about your
stock option grant at a later date.
It will be recommended to the Committee that you be eligible to participate in
the 2013 equity performance program, through which you will be eligible to earn
a target grant of 12,500 performance shares. These performance shares are
restricted stock units that are eligible to vest if specific performance based
goals are achieved. You will receive additional information about the
performance program at a later date.
Both the grant of restricted stock units and the non-qualified stock options are
subject to the appropriate documentation that will confirm the action taken by
the Committee in connection with these grants. The Plan's administrator will
provide you with this documentation following the approval of the equity.
Please keep in mind that this proposed grant of equity award(s) is only a
recommendation to the Committee. The information about the grant(s) provided in
the paragraph above should not be construed as a guaranteed grant because no
grant can be made to you unless the Board specifically authorizes it and unless
you properly execute the appropriate documentation that will confirm the action
taken by the Board in connection with the grant. Your participation in, and your
rights under, the applicable Informatica employee equity program (and its terms)
do not form part of your terms and conditions of employment with your employer
nor do they provide a right of continued employment with your employer.
Similarly, notwithstanding that the equity plan participation is through
Informatica, it does not give rise and should not be construed as giving rise to
any employment relationship between you and Informatica.


 
 
 
 
 
Margaret Breya
 
Date






4